Filed 9/9/14 Morrison v. Ross CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




LOVORN MORRISON,

                   Plaintiff and Respondent,                                                 C074089

         v.                                                                      (Super. Ct. No. FS072931)

O'NEIL ROSS,

                   Defendant and Appellant;

SAN JOAQUIN COUNTY DEPARTMENT OF
CHILD SUPPORT SERVICES,

                   Intervener and Respondent.




         Defendant O’Neil Ross appeals in propria persona after the trial court ordered him
to pay $1,675 per month in child support and $421 per month for child care costs, and
$100 per month in arrears. Ross claims the trial court erred by (1) excluding evidence of



                                                             1
certain child care costs incurred by the mother, (2) excluding evidence of the mother’s
attempts to prevent visitation, and (3) admitting hearsay evidence of costs allegedly
incurred by the mother. He asks us to reverse the trial court’s orders.
       Ross does not support his claims with relevant legal authority and his claims are
not supported by the record on appeal. We will affirm the trial court orders.
                                     BACKGROUND
       Ross elected to proceed on a clerk’s transcript. (Cal. Rules of Court, rule 8.121.)
This is referred to as a “judgment roll” appeal. (Allen v. Toten (1985) 172 Cal.App.3d
1079, 1082; Krueger v. Bank of America (1983) 145 Cal.App.3d 204, 207.)
       The limited record establishes that in November 2009, the trial court ordered Ross
to pay $2,230 per month in child support for two minor children, $542 per month for
child care expenses, and $25 per month in arrears.
       In February 2012, the trial court ordered Ross to pay $2,004 per month in child
support, $421 per month for child care expenses, half of all reasonable uninsured health
care expenses, and $100 per month in child support arrears. The trial court also ordered
the mother to pay for child care using checks and to provide Ross with copies of those
cancelled checks on a quarterly basis.
       Ross subsequently filed a motion to modify child support. The trial court heard
the motion on April 4, 2013, and took the matter under submission; on June 3, 2013,
among other orders, the trial court ordered Ross to pay $1,675 per month in child support,
$421 per month for child care expenses, and $100 per month in child support arrears.
The trial court also found that Ross was not exercising his visitation with the children and
that he owed approximately $16,500 in child support arrears. The trial court denied
Ross’s request for “credit” of travel expenses incurred visiting the children, but indicated
he could save his receipts and “petition the court for credit against his arrears.” Ross
appeals from the June 3, 2013 orders.



                                             2
                                STANDARD OF REVIEW
       On appeal, we must presume the trial court’s judgment is correct. (Denham v.
Superior Court (1970) 2 Cal.3d 557, 564.) Thus, we must adopt all inferences in favor of
the judgment, unless the record expressly contradicts them. (See Brewer v. Simpson
(1960) 53 Cal.2d 567, 583.)
       It is the burden of the party challenging a judgment to provide an adequate record
to assess claims of error. (Ketchum v. Moses (2001) 24 Cal.4th 1122, 1140-1141.) When
an appeal is on the judgment roll (Allen v. Toten, supra, 172 Cal.App.3d at p. 1082), we
must conclusively presume evidence was presented that is sufficient to support the
court’s findings (Ehrler v. Ehrler (1981) 126 Cal.App.3d 147, 154). Our review is
limited to determining whether any error appears on the face of the record. (National
Secretarial Service, Inc. v. Froehlich (1989) 210 Cal.App.3d 510, 521; Cal. Rules of
Court, rule 8.163.)
       These rules of appellate procedure apply to Ross even though he is representing
himself on appeal. (Leslie v. Board of Medical Quality Assurance (1991)
234 Cal.App.3d 117, 121; see also Nelson v. Gaunt (1981) 125 Cal.App.3d 623, 638-639,
disapproved on other grounds in Douglas v. Ostermeier (1991) 1 Cal.App.4th 729, 744,
fn. 1; Wantuch v. Davis (1995) 32 Cal.App.4th 786, 795.)
                                      DISCUSSION
       Ross claims the trial court committed various evidentiary errors. Generally, we
review a trial court’s evidentiary rulings for abuse of discretion. (People v. Thompson
(2010) 49 Cal.4th 79, 128.) Without a transcript, however, we must conclusively
presume evidence was presented that is sufficient to support the court’s findings.
(Ehrler v. Ehrler, supra, 126 Cal.App.3d at p. 154.) In addition, we must conclusively
defer to the finder of fact on issues of credibility. (See Lenk v. Total-Western, Inc. (2001)
89 Cal.App.4th 959, 968.) Applying those principles, we must assume the trial court
acted properly when it admitted evidence and/or ruled on evidentiary motions. We must

                                             3
presume on appeal that official duties have been regularly performed (Evid. Code, § 664),
and this presumption extends to the actions of trial judges. (People v. Duran (2002)
97 Cal.App.4th 1448, 1461, fn. 5; Olivia v. Suglio (1956) 139 Cal.App.2d 7, 8-9 [“If the
invalidity does not appear on the face of the record, it will be presumed that what ought
to have been done was not only done but rightly done.”].) In sum, on this record, we
presume the trial court correctly ruled on all evidentiary questions presented. Ross has
not established otherwise.
       To the extent Ross claims the trial court abused its discretion in issuing any of its
orders on June 3, 2013, or that there was insufficient evidence to support those orders,
Ross does not provide any legal analysis or citation to relevant legal authority to support
either claim. Accordingly, we do not consider any claims for abuse of discretion or
sufficiency of the evidence. (People v. Freeman (1994) 8 Cal.4th 450, 482, fn. 2
[reviewing court need not discuss claims that are asserted perfunctorily and insufficiently
developed]; People v. Hardy (1992) 2 Cal.4th 86, 150 [same]; People v. Galambos
(2002) 104 Cal.App.4th 1147, 1159 [appellate contentions must be supported by citations
and analysis].)
       Ross makes several requests to have evidence admitted in this court for the
purposes of this appeal. But our role in this appeal is limited to reviewing the evidence
that was before the trial court; we will not admit additional evidence.
       Ross also asks us to award him reasonable compensation for costs and losses he
suffered to pursue this matter. However, Ross provides no citation to authority or
analysis to support his request; accordingly, we decline to consider it. (People v.




                                              4
Freeman, supra, 8 Cal.4th at p. 482, fn. 2; People v. Hardy, supra, 2 Cal.4th at p. 150;
People v. Galambos, supra, 104 Cal.App.4th at p. 1159.)
                                      DISPOSITION
       The orders of the trial court are affirmed. Each party shall bear its own costs on
appeal.


                                                                MAURO                   , J.


We concur:


               BLEASE                  , Acting P. J.


               ROBIE                  , J.




                                             5